
	

113 SRES 10 IS: Expressing the sense of the Senate regarding the Government of Antigua and Barbuda and its actions relating to the Stanford Financial Group fraud.
U.S. Senate
2013-01-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		113th CONGRESS
		1st Session
		S. RES. 10
		IN THE SENATE OF THE UNITED STATES
		
			January 23
			 (legislative day, January 3), 2013
			Mr. Vitter submitted the
			 following resolution; which was referred to the
			 Committee on Foreign
			 Relations
		
		RESOLUTION
		Expressing the sense of the Senate
		  regarding the Government of Antigua and Barbuda and its actions relating to the
		  Stanford Financial Group fraud.
	
	
		Whereas the Government of Antigua and Barbuda has
			 committed numerous acts against the interests of United States citizens and
			 operated the financial sector and judicial system of Antigua and Barbuda in a
			 manner that is manifestly contrary to the public policy of the United
			 States;
		Whereas 20,000 investors, including many United States
			 citizens, lost $7,200,000,000 in an alleged Ponzi scheme involving fictitious
			 certificates of deposit from Stanford International Bank, an offshore bank
			 chartered in Antigua and Barbuda;
		Whereas the Government of Antigua and Barbuda violated the
			 order of the United States District Court for the Northern District of Texas
			 regarding the receivership proceeding initiated at the request of the United
			 States Securities and Exchange Commission (referred to in this preamble as the
			 Securities and Exchange Commission), in which the court took
			 exclusive control of all the assets owned by Allen Stanford and
			 Stanford-affiliated entities around the world and documents relating to those
			 assets;
		Whereas the Government of Antigua and Barbuda challenged
			 the authority of the United States District Court for the Northern District of
			 Texas by—
			(1)initiating a
			 separate and competing liquidation proceeding for Stanford International Bank;
			 and
			(2)appointing
			 liquidators who have defied the orders of the court in multiple jurisdictions
			 around the world by litigating for control of hundreds of millions of dollars
			 in bank accounts in the United Kingdom, Switzerland, and Canada;
			Whereas the Government of Antigua and Barbuda challenged
			 the authority of the United States Department of Justice by seeking to obtain
			 control of hundreds of millions of dollars in bank accounts in the United
			 Kingdom, Switzerland, and Canada that had been frozen at the request of the
			 Department of Justice in accordance with multilateral criminal asset forfeiture
			 treaties;
		Whereas the courts of Antigua and Barbuda have denied
			 recognition of the United States district court-appointed receiver for all
			 assets of Allen Stanford and Stanford-affiliated entities;
		Whereas the Stanford International Bank liquidators
			 appointed by the Eastern Caribbean Court of Appeals now seek recognition of the
			 Antigua and Barbuda liquidation proceeding as a foreign insolvency proceeding
			 under chapter 15 of title 11, United States Code, in the United States District
			 Court for the Northern District of Texas;
		Whereas the Government of Antigua and Barbuda acknowledged
			 in a statement in March 2010 that—
			(1)Stanford
			 International Bank was operating in Antigua as a transit point and for
			 purposes of registration and regulation; and
			(2)[t]he
			 business of Stanford International Bank, Ltd. was run from Houston, Texas, and
			 its books maintained in Memphis, Tennessee;
			Whereas Allen Stanford, the Stanford Financial Group, and
			 the Government of Antigua and Barbuda enjoyed a mutually beneficial business
			 relationship involving numerous economic development projects and loans to the
			 government of at least $85,000,000, and forensic accounting reports have
			 identified those loans as having been made from Stanford International Bank
			 certificate of deposit funds;
		Whereas, in June 2010, the Securities and Exchange
			 Commission alleged that Allen Stanford bribed Leroy King, the chief executive
			 officer of the Financial Services Regulatory Commission of Antigua and Barbuda,
			 to persuade Leroy King to—
			(1)not investigate
			 Stanford International Bank;
			(2)provide Allen
			 Stanford with access to the confidential files of the Financial Services
			 Regulatory Commission;
			(3)allow Allen
			 Stanford to dictate the response of the Financial Services Regulatory
			 Commission to inquiries by the Securities and Exchange Commission about
			 Stanford International Bank; and
			(4)withhold
			 information from the Securities and Exchange Commission;
			Whereas, in June 2010, the United States Department of
			 Justice indicted Leroy King on criminal charges and ordered Leroy King to be
			 extradited to the United States;
		Whereas the Government of Antigua and Barbuda has failed
			 to complete the process of extraditing Leroy King to the United States to stand
			 trial;
		Whereas Dr. Errol Cort, who served as the Minister of
			 Finance of Antigua and Barbuda from 2004 to 2009, allegedly received more than
			 $1,000,000 of fraudulently transferred Stanford investor funds either directly
			 or indirectly through his law firm, Cort & Cort;
		Whereas Cort & Cort, the law firm of Dr. Errol Cort,
			 served as the official registered agent for Stanford International Bank until
			 June 2009;
		Whereas the Government of Antigua and Barbuda, along with
			 the Eastern Caribbean Central Bank—
			(1)seized control
			 and possession of the Allen Stanford-owned Bank of Antigua without compensation
			 to the United States district court-appointed receiver;
			(2)renamed that bank
			 the Eastern Caribbean Amalgamated Bank; and
			(3)allocated a
			 40-percent ownership position to the Government of Antigua and Barbuda and
			 60-percent ownership to 5 Eastern Caribbean Central Bank member banks;
			Whereas, after the fraud that the Stanford Financial Group
			 allegedly perpetrated was made public, the Government of Antigua and Barbuda
			 expropriated numerous Allen Stanford-owned properties in Antigua and Barbuda
			 worth up to several hundred million dollars, and the government has not turned
			 over those properties to the United States district court-appointed
			 receiver;
		Whereas the Government of Antigua and Barbuda expropriated
			 without compensation the property known as the Half Moon Bay Resort, which is
			 owned by a group of 12 United States citizens; and
		Whereas the Government of Antigua and Barbuda—
			(1)has sought and
			 obtained loans from the International Bank for Reconstruction and Development
			 and the International Development Association (commonly known as the
			 World Bank) and the International Monetary Fund; and
			(2)is the recipient
			 of other direct and indirect aid from the United States: Now, therefore, be
			 it
			
	
		That it is the sense of the Senate
			 that—
			(1)provision of all
			 further direct or indirect aid or assistance, including assistance derived from
			 Federal funds, by the United States Government to the Government of Antigua and
			 Barbuda should be suspended until the Government of Antigua and Barbuda
			 provides complete redress of the issues described in the preamble, including
			 through—
				(A)the full
			 cooperation of the Government of Antigua and Barbuda and any appointee of that
			 government, including the joint liquidators of Stanford International Bank,
			 with the United States Securities and Exchange Commission, the United States
			 Department of Justice, the United States district court-appointed receiver, and
			 the United States district court-appointed Stanford Investors Committee, in
			 investigating the Stanford Financial Group fraud and marshaling the assets of
			 Allen Stanford and all Stanford-affiliated entities;
				(B)an agreement by
			 the Government of Antigua and Barbuda to be subject to the jurisdiction and
			 bound by the judgment of any United States court that adjudicates the claims
			 relating to the Stanford Financial Group fraud;
				(C)the transfer of
			 the assets seized by the Government of Antigua and Barbuda, or obtained by the
			 joint liquidators of Stanford International Bank, to the United States district
			 court-appointed receiver for the benefit of victims of the Stanford Financial
			 Group fraud;
				(D)a contribution by
			 the Government of Antigua and Barbuda to the United States receivership estate
			 for the benefit of victims of the Stanford Financial Group fraud, in an amount
			 equal to the amount of any funds that Allen Stanford or any Stanford-affiliated
			 entity provided to the Government or government officials of Antigua and
			 Barbuda;
				(E)a contribution by
			 the Government of Antigua and Barbuda to the United States receivership estate
			 for the benefit of victims of the Stanford Financial Group fraud, in an amount
			 equal to any payments that Allen Stanford or the Stanford Financial Group made
			 to Leroy King or any other official of the Government of Antigua and Barbuda
			 for the purpose of subverting regulatory oversight of Stanford International
			 Bank;
				(F)the fulfillment
			 by the Government of Antigua and Barbuda of its obligations relating to the
			 expropriation of the Half Moon Bay Resort; and
				(G)an agreement by
			 the Government of Antigua and Barbuda to not—
					(i)interfere with
			 the receivership commenced by the United States Government; and
					(ii)seek control of
			 assets claimed by the United States Government; and
					(2)the Secretary of
			 the Treasury should direct the United States Executive Directors of the
			 International Bank for Reconstruction and Development and the International
			 Development Association (commonly known as the World Bank) and the
			 International Monetary Fund to use the voice and vote of the United States to
			 ensure that any future loan made by the World Bank or the International
			 Monetary Fund to the Government of Antigua and Barbuda is conditioned on
			 providing complete redress of the matters, and satisfaction of the
			 requirements, described under paragraph (1).
			
